     Case 15-12006          Doc 128       Filed 03/01/21 Entered 03/01/21 14:55:56                  Desc Notice of
                                          Transfer of Claim Page 1 of 1
2100A                                     United States Bankruptcy Court
10/06
                                                 District of Massachusetts

                                                                          Case number: 15−12006
                                                                          Chapter: 13
                                                                          Judge Frank J. Bailey
Dennis Dellarocco
 32 Montello Street
Middleboro, MA 02346
xxx−xx−6168
No Known Aliases




                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY




TO THE PARTIES IN INTEREST:

YOU ARE HEREBY NOTIFIED that an assignment of Court Claim No. 4 was filed or deemed filed under 11
U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a
Transfer of Claim Other than for Security in the clerk's office of this court on 3/1/2021.




Transferee                                                       Transferor
U. S. Bank Trust National Assoc.                                 US Bank Trust, N.A., not in its
Trustee of the Tiki Series III Trust                             individual capacity
c/o SN Servicing Corp.                                           c/o BSI Financial Services
323 Fifth Street                                                 1425 Greenway Drive, Suite 400
Eureka, CA 95501                                                 Irving, TX 53038


                                   − DEADLINE TO OBJECT TO TRANSFER −


The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty−one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the original claimant without further order of the court.




Date:3/1/21                                                            By the Court,

                                                                       Joan M. Regan
                                                                       Deputy Clerk
                                                                       617−748−5342
